[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE APPLICATION TO CONFIRM ARBITRATION
Plaintiff brings the application to confirm an arbitration award.1
CT Page 7981
Facts
Defendants were insured for fire loss to their dwelling and additional living expenses under a policy issued by plaintiff. Losses occurred as a result of a fire. The parties then entered into an "Agreement for Submission to Appraiser" (sic). Two appraisers plus an "umpire" were qualified under that agreement. One appraiser, Donald Kronberg, and the umpire determined the value of the defendants loss end damage as a result of the fire to be $179,512 and signed a document to that effect. The second appraiser, Richard J. McKenna, did not sign that document.
Law
The "arbitration" process was begun in accordance with C.G.S. 38a-307, Sullivan v. Liberty Mutual Fire Insurance Co.,174 Conn. 229-233.
Defendants' objection, is that loss of use of the dwelling2 was not determined. In that regard the award stated, "We have been presented with insufficient information to make
that determination and find conflicting information wherein determination is not within the confines of the ascertainment of `loss and damage'".
Plaintiff has sustained its burden of proof.
The application to confirm is granted.
N. O'Neill, J.